EXHIBIT 10.2
 
HNI Corporation  408 East Second Street, Muscatine, Iowa 52761, Tel 563 272
7400, Fax 563 272 7347, www.hnicorp.com
 

 

   CONFIDENTIAL

 [hnilogo2.jpg]   [Date]
 
 

 
[Participant Name]
[Job Title]
[Operating Company]
[Address]
[City, State, Zip Code]
 
Re:     HNI Corporation 2007 Stock-Based Compensation Plan:
    Restricted Stock Unit Award Agreement


Dear [First Name]:


Congratulations on your selection as a Participant who will receive Restricted
Stock Units under the HNI Corporation 2007 Stock-Based Compensation Plan.  This
Award Agreement provides a brief summary of your rights under the
Plan.  Capitalized terms found but not defined in this Award Agreement are
defined in the Plan.


The Plan provides complete details of all of your rights under the Plan and this
Award Agreement, as well as all of the conditions and limitations affecting your
rights.  If there is any inconsistency between the terms of this Award Agreement
and the terms of the Plan, the Plan's terms shall completely supersede and
replace the conflicting terms of this Award Agreement.
 

 

   Overview of Your Restricted Stock Unit Grant    1.     Number of Restricted
Stock Units Granted:    2.     Date of Grant:  
 3.     Vesting of Restricted Stock Units:  Subject to the terms of Section 7
below, 100% of the Restricted Stock Units granted above will vest on [Vesting
Date].
 
 4.     Impact of Vesting of Restricted Stock Units:  You will be issued Shares
equal to the number of Restricted Stock Units granted above on the vesting
date.  A portion of the Shares will be withheld to pay applicable withholding
taxes due on the vesting date.
 
 5.     Stockholder Rights:  Prior ot the time that your Restricted Stock Units
vest and the Corporation has issued Shares relating to such Restricted Stock
Units, you will not be deemed to be the holder of, or to have any of the rights
of a holder with respect to, any Shares deliverable with respect to such
Restricted Stock Units.  Restricted Stock Units will not pay or accrue
dividends.

 

--------------------------------------------------------------------------------

                                      




               [Date]
                                       Page 2
 

 
6.     Non-Transferability of Restricted Stock Units:
 
        (a)    No assignment or transfer of Restricted Stock Units, whether
voluntary or involuntary, by operation of law or otherwise, can be made except
by will or the laws of descent and distribution or pursuant to beneficiary
designation procedures approved by the Corporation.
 
        (b)    Notwithstanding the preceding paragraph, you may transfer your
Restricted Stock Units to one or more family member (as such term is used in
the Plan) or to one or more trusts established solely for the benefit of one or
more family member or to one or more partnerships in which the only partners are
family members; provided, however, that (i) no such transfer shall be effective
unless you deliver reasonable prior notice thereof to the Corporation and such
transfer is thereafter effected subject to the specific authorization of, and in
accordance with any terms and conditions that shall have been made applicable
thereto by, the Committee or the Board, (ii) any such transferee shall be
subject to the same terms and conditions hereunder as you are and (iii) such
transfer can not be made for value.
 
7.     Termination of Employment:
 
        (a)    By Death, Disability or Retirement:  Restricted Stock Units which
are outstanding as of the date of death, disability (as such term is used in
the Plan) or retirement shall become immediately 100% vested, provided you are
employed by the Corporation on the date of death or disability.  Retirement is
defined as termination of employment at 65 or after age 55 with ten (10) years
of service.
 
        (b)           For other reasons:  Restricted Stock Units which are not
vested as of the date of employment termination for reasons other than those
specified in Section 7(a) or Section 8 shall immediately terminate, and shall be
forfeited to the Corporation.
 
8.     Change in Control:  In the event of a Change in Control, all Restricted
Stock Units shall become fully vested and Section 10.1 of the Plan will apply.

 
Please acknowledge your agreement to participate in the Plan and this Award
Agreement, and to abide by all of the governing terms and provisions, by signing
and returning the attached Agreement to Participate to the Vice President,
Member and Community Relations.  Please make a copy of the Agreement to
Participate for your files.


Refer any questions you may have regarding your grant of Restricted Stock Unites
to the Vice President, Member and Community Relations.  Once again,
congratulations on the receipt of your restricted stock unit award.


Sincerely,




[Name]
[Title]
Enc.
 

 
 

--------------------------------------------------------------------------------

                                      
 
 


HNI Corporation 2007 Stock-Based Compensation Plan:
Restricted Stock Unit Award


Agreement to Participate


By signing this Agreement to Participate and returning it to the Vice President,
Member and Community Relations, I acknowledge that I have read the Award
Agreement and the Plan, and that I fully understand all of my rights thereunder,
as well as all of the terms and conditions which may limit the vesting of the
Restricted Stock Units.
 


 

       
 [Participant Name]
 
 Date
 

 
 
 

 
 
 